Citation Nr: 1316560
Decision Date: 05/21/13	Archive Date: 06/28/13

DOCKET NO.  10-35 227	)        DATE MAY 21 2013

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America

ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970. He received various decorations evidencing combat, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The evidence shows that the Veteran was first diagnosed with prostate cancer in December 2007. He contends his current condition is directly related to in-service herbicide exposure.

The determinative question that needs to be addressed concerning this issue is whether the Veteran was exposed to herbicides during his service.

The Veteran's DD Form 214 shows that he served as an electronics technician and was assigned to the U.S.S. Stoddert, which served in the official waters of the Republic of Vietnam (RVN) between 1967 and 1969, and on multiple occasions between August and September 1969, was anchored in Da Nang Harbor. The record does not show, and the Veteran does not contend that his ship docked to the shore or that he went ashore during anchorage. See M21-MR, Part IV, Subpart ii, 2.C.10.k.

Due process requires the RO to notify the claimant prior to the adjudication of the claim of its inability to obtain evidence it has undertaken to obtain, so that the claimant has a fair and reasonable opportunity to try and secure it or procure alternative evidence at a time when such information will be most useful to the

-2-

adjudicator. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) citing to Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Here, in providing the Veteran with notice under the Veterans Claims Assistance Act (VCAA), the RO failed in its duty to provide proper notification and assistance with respect to establishing entitlement to benefits and developing evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b), e.g., prior to the adjudication of the claim, the RO did not inform the Veteran the evidentiary requirements to establish presumptive service connection for disease associated with exposure to certain herbicide agents. See M21-MR, Part IV, Subpart ii, 2.C.10.k. Therefore, on remand, the RO must provide a proper VCAA notice letter inviting the Veteran to submit evidence that could be determinative in substantiating his claim.

While the Board notes that in May 2008, the Veteran was provided a VA examination, this examination was not statutorily required. However, once the RO undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the RO must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be afforded. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (internal citations omitted). Although the Board concedes the inadequacy of the May 2008 examination, in that no opinion regarding etiology was provided, no additional VA examination will be necessary as the determinative issue involves presumptive service connection.

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent evidence related to presumptive herbicide exposure. After all appropriate development has been completed the Veteran's claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.   Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011), and M21-MR, Part IV, Subpart ii, 2.C.10.k that includes an explanation as to

-3-

the information or evidence needed to establish a claim for presumptive service connection due to in-service herbicide exposure.

i.     Contact the Veteran and invite that he submit evidence that shows the ship was:
a)	docked on the shores or piers of the RVN;
b) operated temporarily on the RVN inland waterways; or
c) operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplied or personnel.

ii.     Contact the Veteran and invite that he supply evidence that places him onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods; and if so, ask whether he went ashore.

2. Notify the Veteran that although a VA medical examination was provided in May 2008, no additional VA examination will be provided as the record does not reflect that the Veteran complained of, or developed prostate cancer in service.

3. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or who were contemporaneously informed of his duties and locations during service and any in-service Agent Orange exposure, as well as any relationship between his prostate cancer

-4-

and his military service. He should be provided an appropriate amount of time to submit this lay evidence.
4. After associating any pertinent, outstanding evidence with the claims folder, readjudicate the appeal, to include determining whether the U.S.S. Stoddert served in inland waterways in the RVN. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

STEVEN D.REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-



